This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 32,104

 5 NICHOLAS RAY LOPEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 William G.W. Shoobridge, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 B. Douglas Wood III, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.
 1        Nicholas Ray Lopez (Defendant) appeals from a judgment and sentence upon

 2 his guilty plea. We proposed to affirm as Defendant waived his right to appeal in the

 3 guilty plea. The issues raised in Defendant’s docketing statement went to the district

 4 court’s apparent denial of his motion to withdraw his plea. We proposed to refuse to

 5 address those issues, as there was no written order from the district court denying the

 6 motion to withdraw the plea. Defendant has timely responded to our proposals. We

 7 have considered his arguments and, finding them unpersuasive, we affirm the

 8 judgment and sentence.

 9        Defendant argues that we should consider the issues relating to the denial of his

10 motion to withdraw his guilty plea because a written order is not essential to

11 perfecting his appeal. [MIO 1] Defendant is mistaken in this argument. Our case law

12 is clear that our jurisdiction depends on a final, written order. A district court’s oral

13 pronouncements are not final until they are put in writing. State v. Lohberger, 2008-

14 NMSC-033, ¶ 20, 144 N.M. 297, 187 P.3d 162. Here, Defendant argues that the

15 district court’s record of the proceedings on the motion to withdraw is sufficient to

16 meet the requirements of a written order. We disagree. Again, our cases are clear that

17 the writing from which one may appeal must contain decretal language and be signed

18 by the judge.     Id.   The record of the court proceedings does not satisfy the



                                               2
1 requirements for a final, written order. Thus, there is no order on Defendant’s motion

2 to withdraw his guilty plea from which he can appeal.

3        For the reasons stated herein and in the notice of proposed disposition, we

4 refuse to address the issues relating to Defendant’s motion to withdraw his plea and

5 affirm the judgment and sentence on his guilty plea.

6        IT IS SO ORDERED.



7                                               _______________________________
8                                               RODERICK T. KENNEDY, Judge


9 WE CONCUR:



10 ___________________________
11 JAMES J. WECHSLER, Judge



12 ___________________________
13 MICHAEL E. VIGIL, Judge




                                            3